DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third and fourth guiding tube extending in the same direction as the air inlet as recited in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nibu et al. (9,512,856; which is simply referred to as Nibu from now on).
Nibu discloses A centrifugal fan comprising: an impeller 300 (Fig. 10); a motor 208 connected with the impeller and configured to drive the impeller to rotate; and a first case 202a and a second case 202b, wherein the first case comprises a first side, a first guiding wall, a flow inlet 204 (Figs. 6-10) and a flow outlet 206, and the second case comprises a second side and a second guiding wall, wherein the first side and the second side are opposite to each other, and assembled with each other through the first guiding wall and the second guiding wall to form an accommodation space and a flow guiding channel (see annotated Fig. 10 below), wherein the first guiding wall and the second guiding wall spatially correspond to each other and respectively include a guiding portion configured together to form the guiding channel, wherein the flow outlet and the flow inlet are located at a same side of the centrifugal fan (Fig. 6), the flow inlet, the flow outlet and the impeller have axial lines extending in a same direction, the impeller and the motor are accommodated within the accommodation space (Fig. 10; col. 24, lines 34-39) and the flow guiding channel is in fluid communication between the accommodation space and the flow outlet.

[AltContent: textbox (First guiding portion)][AltContent: textbox (Guiding tube)][AltContent: textbox (First  guiding wall)][AltContent: textbox (Second guiding portion)][AltContent: textbox (Partition plate)][AltContent: textbox (Flow guiding channel)][AltContent: textbox (Second  guiding wall)]
    PNG
    media_image1.png
    783
    563
    media_image1.png
    Greyscale


		Annotation of Fig. 10.


Regarding claim 4, the centrifugal fan further comprising a partition plate 210 (Fig. 8) disposed within the flow outlet to form a first sub-outlet 212 and a second sub-outlet 214.
	Regarding claim 6, Nibu discloses a centrifugal fan comprising: an impeller 300 (Fig. 10); a motor 208 connected with the impeller and configured to drive the impeller to rotate; and a first case 202a and a second case 202b assembled with each other to form an accommodation space, wherein the impeller and the motor are accommodated within the accommodation space 
Regarding claim 7, the flow guiding channel includes a guiding portion disposed therein (see annotated Fig.10 above).
Regarding claim 8, the first guiding wall and the second guiding wall spatially correspond to each other and comprise a guiding portion, respectively, wherein the guiding portion of the first guiding wall and the guiding portion of the second guiding wall are connected with each other to form a curved surface (see annotated Fig. 10 above).
Regarding claim 10, Nibu discloses a centrifugal fan comprising: an impeller 300; a motor 208 connected with the impeller and configured to drive the impeller to rotate (see annotated Fig. 10 above); and a first case 202a and a second case 202b assembled with each other to form an accommodation space, wherein the impeller and the motor are accommodated within the accommodation space (col. 24, lines 34-39), wherein the first case comprises a first side, at least one first guiding wall, a flow inlet 204 , at least one flow outlet 206 and at least one guiding tube (see annotated Fig. 10 above), the flow inlet is disposed on the first side, the at least .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nibu in view of Chen et al. (7,887,290; which is simply referred to as Chen from now on).
Regarding claim 3, Nibu discloses all the limitations except the flow inlet is circular rather than non-circular as claimed.
Chen teaches a centrifugal fan comprising a housing 102 (Fig. 3A), an impeller 116 disposed inside the housing, an inlet 106a formed in the housing; wherein the inlet is non-circular.

Regarding claim 5, Nibu discloses all the limitations except the flow inlet does not comprise a first opening and a second opening misaligned to a rotating center of the impeller, respectively as claimed.
Chen teaches a centrifugal fan comprising a housing 102 (Fig. 3A), an impeller 216 disposed inside the housing, a main inlet 204 and a secondary inlet 215 formed in the housing; wherein both inlets having corresponding opening misaligned to a rotating center of the impeller (col. 4, lines 24-28).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to build the centrifugal fan of Nibu with the inlet comprising a first opening and a second opening misaligned to a rotating center of the impeller, respectively for the purpose of increasing flow inlet to the fan (Chen, col. 4, lines 6-12).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nibu in view of the publication WO 2019/056676 A1 ( “the WO publication” from now on).
Nibu discloses all the limitations except the at least one flow outlet does not comprise a first flow outlet and a second flow outlet, and the at least one guiding tube comprises a first guiding tube and a second guiding tube, wherein an axial line of the first guiding tube and the first flow outlet, and an axial line of the flow inlet and the impeller are extended in a same direction as claimed.

It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to build the centrifugal fan of Nibu with a pair of inlets and outlets such that when the impeller rotates, air enters the fan from two directions and exits the fan to two directions to improve performance of the fan. In doing so, the modified fan of Nibu comprises a  first flow outlet and a second flow outlet, and the at least one guiding tube comprises a first guiding tube and a second guiding tube, wherein an axial line of the first guiding tube and the first flow outlet, and an axial line of the flow inlet and the impeller are extended in a same direction.
Regarding claim 13, the first guiding tube, the second guiding tube and the first case are integrally formed into one piece as illustrated in Fig. 10 of Nibu.

Allowable Subject Matter
Claims 2, 9, 11 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745